DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shingo et al (JP 2015/186776) with evidence from (1) Bejtlich (EP 0 640 822) and (2) PCT written opinion and references cited therein.
Shingo teaches a method of testing zeolite membranes formed on porous supports – see abstract. The membrane (2) is sealed in a container (3) as seen in fig. 1. The process comprises sealing SF6 gas on the primary side (outside in the figure copied herein) and the permeate is measured for the gas leaking through the membrane. Shingo also teaches that the gas molecule size should be greater than the membrane pore size.

	
    PNG
    media_image1.png
    372
    705
    media_image1.png
    Greyscale

The last indent of claim 1 only recites that the membrane is not damaged or its performance reduced due the test. While the reference is silent on this, it is implied that any test done would not damage the membrane, or at the least it would have been obvious to one of ordinary skill to not perform a test on a product when such a test would be detrimental to the product. 
Claim 11 recites a manufacturing process in which the steps are the same as in claim 1. 
Claim 2: There is no component gas in Shingo with a vapor pressure < 100 kPa.
Claims 3-5: the evaluation is by measuring the amount of gas leaked as claimed. See the figure and [0034]. Calculating the gas leak as in claim 4 would have been obvious to one of ordinary skill in the art. Calculation of gas permeated on the basis of  pressure change would have been obvious. 
Claim 6: gas is recovered in tank 4 in the fig. 1.
Claim 8: the pressure of gas in container 3 is 120 kPa or more [0028]. Nonetheless, the required pressure would have been based on the normal operation pressure of the membrane; that is, the membrane should be tested for leaks at its operating pressure or higher. Added evidence that the SF6 test gas at high pressure is used in integrity testing of membranes is provided by Bejtlich (EP 0 640 822).
Claim 9: the membrane is tubular or monolith – [0011]. The cellular structure of the ceramic membrane supports is well-known as shown in the PCT written opinion. Zeolite membrane is formed on the porous support – [0013].
Claim 10: membrane pore size is 0.5 nm or less: [0024 and  [0034]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777